In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-22-00370-CV
           ___________________________

IN THE INTEREST OF H.H., H.H., AND H.H., CHILDREN


         On Appeal from the 89th District Court
               Wichita County, Texas
              Trial Court No. 190,898-C


       Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant J.H. 1 attempts to appeal from a trial court order denying his motion

for enforcement of certain provisions in a 2020 divorce decree.2 See generally Tex.

Fam. Code Ann. § 157.001. But appeals may be taken only from final judgments or

appealable interlocutory orders,3 see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001); In re A.L., No. 02-17-00460-CV, 2018 WL 895206, at *1 (Tex. App.—

Fort Worth Feb. 15, 2018, no pet.) (mem. op.), and the trial court’s order denying

enforcement is neither, see Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); Tex. Fam.

Code Ann. § 105.001(e).

      Accordingly, we notified Appellant of our concern that we lacked jurisdiction

over this appeal, and we warned that we would dismiss the appeal unless, within ten

days, Appellant (or any other party) showed grounds for continuing it. See Tex. R.

App. P. 42.3(a), 44.3.         Appellant’s counsel responded with the candid




      1
       Because this appeal stems from a suit affecting the parent–child relationship,
we use aliases to refer to the parties. See Tex. Fam. Code Ann. § 109.002(d).
      2
       On the same day that the trial court denied Appellant’s motion for
enforcement, it entered new temporary orders in the underlying suit.
      3
        The increasing number of statutory exceptions for interlocutory appeals led
the Texas Supreme Court to question whether “[l]imiting appeals to final judgments
can no longer be said to be the general rule.” Indus. Specialists, LLC v. Blanchard Ref.
Co., 652 S.W.3d 11, 14 (Tex. 2022) (plurality op.) (quoting Dall. Symphony Ass’n, Inc. v.
Reyes, 571 S.W.3d 753, 759 (Tex. 2019)).


                                           2
acknowledgement that the challenged order “is not a final appealable order,” and he

stated that he “does not contest the Court’s jurisdictional concern.” 4

       We thus dismiss Appellant’s attempted appeal for want of jurisdiction. Tex. R.

App. P. 42.3(a), 43.2(f).

                                                      /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice



Delivered: December 8, 2022




       4
        After acknowledging that the court lacked jurisdiction over this interlocutory
appeal, Appellant filed a mandamus petition challenging not only the order denying
enforcement but also the temporary orders entered by the trial court on the same day.
See Petition for Writ of Mandamus, In re J.H., No. 02-22-00457-CV (Tex. App.—Fort
Worth filed Nov. 21, 2022).

                                            3